DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2017/0221541) in view of Shum (US 2019 / 0122799).
Regarding claim 1, Jo discloses, in FIG. 1 and in related text, a memory device, comprising: 
a substrate; 
an active area (in 3F and 2F) extending along a first direction (3F) on the substrate; 
a gate line (2) traversing the active area and extending along a second direction (2F) that is not parallel to the first direction; 
a source region (4) in the active area and on a first side of the gate line; 
a main source line (20) extending along the first direction (3F); 

a drain region (3) in the active area and on a second side of the gate line that is opposite to the first side; and 
a data storage element (10) electrically coupled to the drain doped region (see Jo, [0007]-[0011]).
Jo does not explicitly disclose a source doped region; a drain doped region.
Shum teaches a source doped region; a drain doped region (see Shum, [0083]: source/drain regions of selector transistor are doped by implantation).
Jo and Shum are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jo with the features of Shum because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jo to include a source doped region; a drain doped region, as taught by Shum, in order to form the selector transistor using a MOSFET transistor (see Shum, [0078]).
Regarding claim 2, Jo in view of Shum teaches the device of claim 1.
Jo discloses wherein the data storage element (10) comprises a magnetic tunneling junction (MTJ) element (see Jo, [0008]).
Regarding claim 3, Jo in view of Shum teaches the device of claim 2.
Jo discloses the MTJ element.

Shum teaches wherein the MTJ element (410 in FIG. 4, 510 in FIG. 5) comprises a bottom electrode (531) (see Shum, FIGS. 4-5, [0051]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and in order to provide a base for the fixed layer of the MTJ element (see Shum, [0053]).
Regarding claim 4, Jo in view of Shum teaches the device of claim 3.
Jo discloses a landing pad (8) disposed directly under the MTJ element (10) (see Jo, FIG. 1, [0008]).
Regarding claim 5, Jo in view of Shum teaches the device of claim 4.
Jo discloses a drain contact (6) electrically connecting the landing pad (8) to the drain region (3) (see Jo, FIG. 1, [0007]-[0008]).
Shum teaches the drain doped region (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Jo in view of Shum teaches the device of claim 5.
Shum teaches that the bottom electrode (531) is at the bottom of the MTJ element (510) (see Shum, FIG. 5, [0051]). Since Jo discloses the bottom of the MTJ element (10) is electrically connected to the land pad (8) (see Jo, FIG. 1, [0008]), Shum together with Jo teaches wherein the bottom electrode is electrically connected to the landing pad, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Regarding claim 7, Jo in view of Shum teaches the device of claim 3.
Jo discloses wherein the MTJ element comprises a top electrode (9) (see Jo, FIG. 1, [0008]).
Regarding claim 8, Jo in view of Shum teaches the device of claim 7.
Jo discloses wherein the top electrode (8) is electrically connected to a bit line (30) (see Jo, FIG. 1, [0008]).
Regarding claim 9, Jo in view of Shum teaches the device of claim 8.
Jo discloses wherein the bit line (30) extends along the first direction (3F) (see Jo, FIG. 1).
Regarding claim 10, Jo in view of Shum teaches the device of claim 3.
Jo discloses wherein the landing pad (8) is situated in a first horizontal plane, wherein the main source line (20) and the source line extension (extrusion of 20) are situated in a second horizontal plane (see Jo, FIG. 1).
Jo does not explicitly disclose, in FIG. 1, a first dielectric layer disposed on the substrate, wherein the landing pad is disposed in the first dielectric layer; a second dielectric layer covering the first dielectric layer and the landing pad, wherein the MTJ element is disposed in the second dielectric layer.
Shum teaches a first dielectric layer (480) disposed on the substrate (405), wherein the landing pad (495) is disposed in the first dielectric layer; a second dielectric layer (450) covering the first dielectric layer and the landing pad, wherein the MTJ element (410) is disposed in the second dielectric layer (see Shum, FIG. 4, [0040]-[0046]), with at least the same analogous prior art and field of endeavor statement and 
Regarding claim 11, Jo in view of Shum teaches the device of claim 11.
Jo discloses wherein the second horizontal plane is lower than the first horizontal plane (see Jo, FIG. 1 and discussion on claim 10 above).

Allowable Subject Matter
Claims 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Li (US 2018/0151210), discloses a magnetic memory device, comprising: a substrate; an active area extending along a first direction on the substrate; a plurality of gate lines traversing the active area along a second direction that is not parallel to the first direction, wherein the plurality of gate lines comprises a first gate line, a second gate line; a first source region in the active area and on one side of the first gate line; a first drain region in the active area; a second drain region in the active area; a main source line extending along the first direction; a first source line extension coupled to the main source line and extending along the second direction, wherein the man source line is electrically connected to the first source region via the first source line extension; a first magnetic tunneling junction (MTJ) element electrically coupled to the first drain region; a second MTJ element electrically coupled to the second drain region (see Li, FIG. 4B, [0026]-[0028]). The prior art of record, Shum, teaches an isolation region disposed in the substrate and adjacent to the active area; a first source doped region; a first drain doped region; a second drain doped region; a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811